Citation Nr: 1114939	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-08 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent, to include the application of 38 C.F.R. § 4.30, for hallux valgus, status post bunionectomy, left foot.

2.  Entitlement to an evaluation in excess of 10 percent for atrophy, muscle group XI, left leg (left leg atrophy).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to September 1996.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Central Office hearing before the undersigned Acting Veterans Law Judge in July 2009.  A transcript of the hearing is associated with the claims file.  

In November 2009, the Board remanded this case for a VA medical examination by a physician.  This was accomplished in January 2010.  Thus, VA has complied with the November 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's period of convalescence after left foot surgery extended to September 22, 2008.

2.  The Veteran is currently service connected for multiple disabilities of the lower left leg, including residuals of multiple incisions, drainage, and debridement with scars; inactive chronic osteomyelitis of the left tibia; pes planus of the left foot; left foot hallux valgus; and left leg atrophy.  The combined disability evaluation for these disabilities currently exceeds the 40 percent maximum allowed under the amputation rule.

3.  Higher evaluations for the Veteran's hallux valgus left foot and/or left leg atrophy could not, by law, increase his combined disability evaluation.


CONCLUSIONS OF LAW

1.  Extension of the temporary total disability rating for convalescence to September 22, 2008, is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.30 (2010).

2.  As the Veteran is already at the maximum combined disability evaluation allowed for disabilities of the lower left leg, evaluations in excess of 10 percent for hallux valgus left foot and left leg atrophy are not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.68 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in January 2008 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a July 2009 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Convalescence

A total disability rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted, effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  Total ratings will be assigned if treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence.  Extensions of one, two, or three months may be made.  Extensions beyond six months may be made in the case of incompletely healed wounds, stumps of amputations, immobilization of a major joint, or use of a body cast, crutches, wheelchair, or the necessity of house confinement.  38 C.F.R. § 4.30.

Convalescence is the stage of recovery following an attack of disease, a surgical operation, or an injury.  Recovery means the act of regaining or returning toward a normal or healthy state.  Disability compensation is generally based on the level of impairment of a veteran's earning capacity in civil occupations.  Felden v. West, 11 Vet. App. 427, 430-31 (1998).

In an October 2008 rating decision, the Veteran was awarded a temporary total rating for convalescence through June 30, 2008, for left foot surgery that he underwent in May 2008.  After surgery, the Veteran was place in a non-weight bearing cast.  Private medical records show that he remained non-weight bearing for several months.  In a January 2009 letter, B.J.R., M.D., indicated that the Veteran was convalescing until September 22, 2008, when he was cleared to return to modified duties at work.  As such, the Board finds that extension of the Veteran's temporary total rating for convalescence to that date (September 22, 2008) is appropriate.

Amputation Rule

The amputation rule set forth in 38 C.F.R. § 4.68 provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level.  In this case, the maximum combined evaluation for a left lower extremity disability is 40 percent, which is equivalent to the amount provided when the left lower extremity is amputated at the lower level.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5165 through 5167.  The Veteran's current lower left leg and foot disabilities include residuals of multiple incisions, drainage, and debridement with scars; inactive chronic osteomyelitis of the left tibia; pes planus of the left foot, and the two disabilities currently on appeal.  The combined rating for these disabilities under 38 C.F.R. § 4.25 already exceeds 40 percent.  Under the amputation rule, therefore, these disabilities are treated as a 40 percent combined rating.  An increased evaluation for either of the disabilities on appeal could not, as a matter of law, result in an increase in the overall combined disability rating beyond the current 40 percent.

The Board acknowledges the Veteran's symptoms, including pain, loss of motion, numbness, and swelling.  As the combined total disability rating for all of his lower left leg disabilities already exceeds the 40 percent maximum allowed by the amputation rule, the issues of entitlement to higher individual ratings for hallux valgus left foot and left leg atrophy, which would then likewise be combined with his other lower left leg disabilities and reduced to the 40 percent maximum, is rendered moot.

In sum, higher ratings for the Veteran's left foot hallux valgus and left leg atrophy are prohibited by regulation under 38 C.F.R. § 4.68 and as such, the Veteran's claims must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

TDIU

The Board has also considered whether the issue of a total rating based on individual unemployability, due to service-connected disability (TDIU) has been raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has raised the issue of employability only in the context of his previously successful claims for temporary total disability evaluations under 38 C.F.R. § 4.30.  Furthermore, the record shows that the Veteran is employed, albeit with noted difficulty, as a carrier for the United States Postal Service.  As such, the Board finds that the record does not support the inference of a TDIU claim.



ORDER

Entitlement to an extension of a temporary total rating for convalescence to September 22, 2008, for left foot surgery is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for left leg atrophy is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


